Citation Nr: 1018633	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  09-15 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to attorney fees for past-due benefits.

[The issue of entitlement to increased evaluations for 
posttraumatic stress disorder (PTSD), initially evaluated as 
30 percent disabling from July 30, 1993 until May 3, 2008 and 
as 50 percent disabling from that later date, is addressed in 
a separate decision.]


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 decision letter issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

As noted above, the issue concerning increased evaluations 
for PTSD is being addressed in a separate decision.


FINDINGS OF FACT

1.  The Board denied service connection for PTSD in a May 
2002 decision; this decision was vacated pursuant to a joint 
motion for remand that was granted by the United States Court 
of Appeals for Veterans Claims (Court) in June 2003, and, in 
October 2003, the Veteran's current representative filed a 
fee agreement entered between him and the Veteran, which held 
that the Veteran agreed to pay a 20 percent fee of any 
retroactive benefits that he was awarded as the granting of 
any claim remanded by the Court.  

2.  In an August 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation as 
of July 30, 1993; the Veteran's attorney was awarded attorney 
fees based upon the August 2004 grant in an October 2004 RO 
decision.  

3.  The Veteran's Notice of Disagreement was received in 
December 2004; following an August 2005 Statement of the 
Case, the Veteran's Substantive Appeal was received by the RO 
in October 2005 but was not associated with the claims file 
as of the date that a November 2005 Board decision addressing 
other claims was issued.

4.  Pursuant to a January 2007 joint motion, the United 
States Court of Appeals for Veterans Claims (Court) remanded 
this case back to the Board for a decision in January 2007, 
and the Board subsequently remanded this case in October 2007 
and August 2009.  

5.  In a concurrently issued decision, the Board has granted 
an initial 50 percent evaluation for PTSD for the period from 
July 30, 1993 until December 1, 2004 and a 100 percent 
evaluation beginning on December 1, 2004.


CONCLUSION OF LAW

The criteria for attorney fees for past-due benefits have 
been met.  38 U.S.C.A. § 5904(c)(1) (2002 & Supp. 2004); 38 
C.F.R. § 20.609(c) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duties to notify and assist do not 
apply to cases where, as here, the applicant is not seeking 
benefits under Chapter 51 of Title 38 of the United States 
Code, but is instead seeking a decision regarding how 
benefits will be distributed under another Chapter.  See Sims 
v. Nicholson, 19 Vet. App. 453, 456 (2006).  Moreover, the 
Veterans Claims Assistance Act of 2000 (VCAA) does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was 
not required where evidence could not establish entitlement 
to the benefit claimed).

For claims in which a Notice of Disagreement (NOD) was filed 
prior to June 20, 2007, pertinent laws and regulations 
governing the award of attorney fees provide that if the 
following conditions are met, attorney fees may be available: 
(1) a final decision was promulgated by the Board with 
respect to the issue, or issues, involved; and (2) the 
attorney was retained not later than one year following the 
date on which the decision of the Board with respect to the 
issue, or issues, involved was promulgated.  38 U.S.C.A. § 
5904(c)(1) (2002 & Supp. 2004); 38 C.F.R. § 20.609(c) (2004).

Notably, under 38 C.F.R. § 20.609(h)(3)(i), when the benefit 
granted on appeal, or as the result of the reopened claim, is 
service connection for a disability, the "past-due" 
benefits will be based on the initial disability rating 
assigned by the agency of original jurisdiction following the 
award of service connection.  The sum will equal the payments 
accruing from the effective date of the award to the date of 
the initial disability rating decision.  If an increased 
evaluation is subsequently granted as the result of an appeal 
of the disability evaluation initially assigned by the agency 
of original jurisdiction, and if the attorney-at-law 
represents the claimant or appellant at that phase of the 
claim, the attorney-at-law will be paid a supplemental 
payment based upon the increase granted on appeal, to the 
extent that the increased amount of disability is found to 
have existed between the initial effective date of the award 
following the grant of service connection and the date of the 
rating action implementing the appellate decision granting 
the increase.  

The regulations were recently changed, and now permit 
attorneys and agents to charge fees for representation after 
an agency of original jurisdiction (AOJ) has issued a 
decision on a claim or claims, and an NOD has been filed with 
respect to that decision on or after June 20, 2007.  38 
C.F.R. § 14.636 (2009).  The new regulation also provides, 
however, that, in cases in which a NOD was filed on or before 
June 19, 2007, attorneys and agents may charge fees only for 
services provided after both a final decision is promulgated 
by the Board with respect to the issue or issues, and the 
agent or attorney was retained not later than one year 
following the date that the decision by the Board was 
promulgated.  Thus, the new regulations permitting payment 
for attorney fees prior to promulgation of a Board decision 
are not applicable to an appeal when the NOD initiating that 
appeal was filed on or before June 19, 2007.

In the present case, the Board denied service connection for 
PTSD in a May 2002 decision.  This decision was vacated 
pursuant to a joint motion for remand that was granted by the 
Court in June 2003.  In October 2003, the Veteran's current 
representative filed a fee agreement entered between him and 
the Veteran, which held that the Veteran agreed to pay a 20 
percent fee of any retroactive benefits that he was awarded 
as the granting of any claim remanded by the Court.  
Subsequently, in March 2004, the Board remanded the service 
connection claim back to the RO.  

In an August 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation as 
of July 30, 1993.  The Veteran's attorney was awarded 
attorney fees in the amount of $10,389.14 (20 percent of 
$51,945.70) based upon the August 2004 grant in an October 
2004 RO decision.  The Veteran's Notice of Disagreement was 
received in December 2004.  Following an August 2005 
Statement of the Case, the Veteran's Substantive Appeal was 
received by the RO in October 2005 but was not associated 
with the claims file as of the exact date that a November 
2005 Board decision addressing other claims was issued.

Pursuant to a January 2007 joint motion, the United States 
Court of Appeals for Veterans Claims (Court) remanded this 
case back to the Board for a decision in January 2007.  The 
Board subsequently remanded this case in October 2007 and 
August 2009.  In a concurrently issued decision, the Board 
has granted an initial 50 percent evaluation for PTSD for the 
period from July 30, 1993 until December 1, 2004 and a 100 
percent evaluation beginning on December 1, 2004.

Given the above time frame, 38 C.F.R. § 20.609 (2004), rather 
than the revised regulations, is applicable.  Moreover, under 
38 C.F.R. § 20.609(h)(3)(i), the Veteran's attorney is 
entitled to a supplemental payment based upon the increase 
granted on appeal, as this appeal stems from an initial grant 
of service connection and resulted in a subsequent increase.  

Accordingly, the criteria for entitlement to attorney fees 
for past-due benefits have now been met, and the claim is 
granted.  


ORDER

Entitlement to attorney fees for past-due benefits is 
granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


